Title: To George Washington from Stephen Higginson, 17 March 1790
From: Higginson, Stephen
To: Washington, George



Sir
Boston [Mass.] March 17th 1790

I am induced, by various considerations of a personal nature, to offer myself as a Candidate for some office in the treasury department. that of Inspector, as proposed by the Secretary in his report, would be very agreable.
persuaded, that proper qualifications can alone recommend me, I shall only observe, that I have too high a veneration for you, & too much regard to my own reputation, to solicit an appointment,

was I very doubtful of being useful to the public in such an office. the enclosed letter from mr Bowdoin, will evidence to you his opinion upon that point.
Should you think proper to honour me with your confidence, it will certainly command my utmost exertions to merit its continuance by a right conduct in office; & I shall ever retain a grateful Sense of the obligation conferred.
With a proper respect to your exalted Station & character, I have the honour to subscribe myself your very humble & most obedient Servant

Stephen Higginson

